DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 10/12/2020, wherein claims 1 – 11 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Claim Objection
Applicant Asserts: Claim 6 recites the limitation “waiting a predetermined delay after completion of execution of said computer code instruction before switching off a sensor.” The
application discloses a technology for only activating sensors while the corresponding
execution units are active. For example, if an execution unit monitors a temperature
sensor, the temperature sensor would only be active while that execution unit is active.
Consequently, the sensor would be switched off when the execution unit is not active.
However, repeated switching on-and-off of a sensor may not be efficient. Therefore, a
delay maybe introduced before switching the sensor off.
Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  The Examiner finds the wording to be cumbersome because a predetermined delay introduces the claimed ‘waiting’.  The time between completion of the task by the execution unit and switching off the sensor is the predetermined delay, so what is the waiting alluding to?  How do capture the claimed ‘waiting’ was the reasoning behind the objection.  One of ordinary skill in the art would wonder how to practice the claimed ‘waiting’ in light of having established a predetermined delay for switching off the circuit.  The objection is maintained.
35 USC 112(second paragraph)/35 USC 112(b)


Applicant Asserts: Claims 1, 8, 3-5 stand rejected under 35 USC 112(second paragraph)/35 USC 112(b) as being indefinite. Office Action, Pages 5-8. Applicants amend the claims and
traverse the rejections.


Examiner Response: The Examiner thanks applicant representative for the explanation and references to the disclosure.  The Examiner finds applicant representative arguments persuasive because the sensor activation circuit examines a range of addresses which infers structure for carrying out the claim feature of determining.  As such the 35 USC 112 (second paragraph) rejections of claims 1, 8, 3-5 have been withdrawn.
Clam Objection to Claim 8
Applicant Asserts: Claim 8 was objected to for being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Office Action, Page 8. Applicants have amended claim 8 to be an independent claim. Applicants posit that this
amendment overcomes the objection and respectfully request reconsideration and withdrawal of the objection.

Examiner Response: The Examiner withdraws the claim objection due to applicant amendment.

35 USC 112(b)/second paragraph with respect to Claim 8


Applicant Asserts: Claim 8 was rejected under 35 USC 112(b)/second paragraph based on the
dependency to Claims 1-6. Office Action, Page 8. Claim 8 has been amended to be an
independent claim. Applicants posit that the amendment overcomes the rejection under
35 USC 112(b)/second paragraph to claim 8 and respectfully request reconsideration and
withdrawal of the rejections.

Examiner Response: The Examiner withdraws the claim rejection of claim 8 due to applicant amendment.

35 USC 101
Applicant Asserts: Claim 7 was rejected under 35 USC 101 as not directed to statutory subject
matter. Applicants have amended claim 7 and posit that, as amended, the claim meets the
requirements under 35 USC 101. Accordingly, applicants respectfully request
reconsideration and withdrawal of the rejection.

Examiner Response: The Examiner withdraws the claim rejection of claim 7 due to applicant amendment.

35 USC 102
Applicant Asserts: Claims 1-3 and 5-11 stand rejected under 35 U.S.C. 102(a)(1) (a)(2) as being
anticipated by Park et al. (US Pat. Publ. 20170357829) (hereinafter “Park”). Applicants
traverse the rejection. Claim 4 stands rejection over Park in view of Pavlas et al. (US Pat.
Publ. 2018009782). Applicants traverse the rejections. Anticipation under 35 U.S.C. 102(b) requires that each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Park does not disclose the feature of claim 1 “said multi-unit device comprises at least two code execution units [...] and each sensor is associated to one code execution unit”.

Examiner Response: The Examiner respectfully disagrees with applicant characterization of prior art of record Park.  Park at [0058] discloses that the claimed ‘at least two code execution units (101a, 101b) is taught by Park as ‘pull-up and pull-down structures’ as they are connected to their respective sensors whereas the claimed ‘sensor activation circuit (103) is taught by Park as ‘BIST circuit 122 of FIG. 2.  A BIST circuit as disclosed by Park is a ‘built-in self-test’ configured to sense a physical attack on the attack detection circuit. The BIST is Park’s version of the claimed code execution unit and the activation circuit is Parks version of the sensor which Park labels a sensor (see Park Fig.3).  Therefore, the Examiner will maintain the cited portion of Park as teaching the claim limitation of at least two code execution units (101a, 101b) associated with their respective sensors.


Applicant Asserts: In addition, in the claimed invention, only the sensors associated to an execution unit are activated when this execution unit executes instructions. Therefore claim 1 comprises a step of determining which code execution unit will execute an instruction, and a step of activating only the sensors associated with this execution unit. In Park, the activation of the BIST circuits does not depend on which CPU of the internal circuit executes instructions. BIST circuits are activated when the internal circuit as a whole executes instructions.

Consequently, Park does not disclose either the steps of claim 1 “determining the
code execution unit configured to execute said computer code instruction” and
“activating only the sensors associated with the determined code execution unit”.Examiner Response:  Respectfully, the Examiner disagrees that Park does not disclose the determining step and the activation only the sensors step. The determining step is clearly taught by prior art Park at least at location [0067] where Park plainly discloses the conditions for the claimed ‘determining’.  Park’s BIST operation does the determing based on an execution result of code/data from the monitored assigned sensor.  The claimed ‘activating’ step is clearly taught by Park whereby only the sensor associated with the determined code execution unit is activated.  Park discloses a one-to-one sensor to BIST unit, the unit can only activate the only sensor it monitors.  As depicted in Park Figure 3 accompanied by [0053] whereby …As illustrated in FIG. 3, the security BIST circuit 122 may include a plurality of BIST units corresponding to the sensors 121-1 to 121-i, respectively, of the abnormal condition sensing circuit 121. It is at least for the above reason that the Examiner maintain the rejection of 

Applicant Asserts: In Pavlas, the activation of the sensors does not depend on code execution by the processor of the computing device: abstract: “The detector circuitry is to generate local
sensor data based on a sensor signal received from a sensor [...]. The generating [...] is
independent of an application executing on the local computing device”.  Therefore, Pavlas does not disclose “determining the code execution unit configured to execute said computer code instruction” and “activating only the sensors associated with the determined code execution unit”
Examiner Response:  The Examiner introduced Pavlas to teach the limiting feature of determining the exact memory locations.  Applicant representative points to a portion of Pavlas that discloses that the code execution units are not dependent upon the operating system.  Specifically, Pavlas at [0011] disclose in part…Generating the sensor data, identifying the event and selecting the response are configured to be independent of operation of an operating system (OS) and/or an application that may be executing on the computing device. In other words, operations of the monitor system (i.e., monitor circuitry and associated sensors) are not controlled by the OS.  Here, the Examiner finds that this passage does not teach away from the claim whereby the code execution unit performs and has little to do with the introduction of Pavlas as a secondary reference.  
o because of the following informalities:

Claim Objection
Per claim 6, Claim 6 cites …comprising waiting a predetermined delay after completion of execution of said computer code instruction before switching off a sensor.  The specification is unclear on disclosing how to “wait” a predetermined delay. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims cite … the multi-unit device of claim 8 the sensor activation circuit further configured to:
         triggered by completion of execution of said computer code instruction,
deactivate said sensors associated with the determined code execution
unit.  Here, the Examiner is unclear as to what is meant by the phrase “further configured to: triggered by completion ...”  Is the activation circuit further configured to “deactivate the sensors associated with the execution unit when a code completion signal is sent?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 5-21 are rejected under 35 U.S.C.102 (a)(1) (a)(2) as being anticipated by Park et al, US 20170357829, December 14, 2017, hereafter referred to as Park.

           As to claim 1, Park teaches a method – Park [0063] FIG. 6 is a flowchart illustrating a process in which the integrated circuit of FIG. 1 performs a hacking preventing operation. Here, the claimed ‘method’ is taught by Park as ‘flowchart’ for activating at least one sensor among a plurality of sensors embedded in a multi-unit device (100) – Park [0058] The security BIST circuit 122 of FIG. 2 includes a pull-up circuit structure, and the security BIST circuit 122a of FIG. 4 includes a pull-down circuit structure.…the pull-up circuit and the pull-down circuit may be selectively activated to be optimized for each sensor (e.g., 121-1 to 121-i of FIG. 3) of the abnormal condition sensing circuit 121. Here, the claimed ‘at least one sensor’ is taught by Park as ‘each sensor’ whereas the claimed ‘plurality of sensors’ is taught by Park as ‘121-1 to 121-I’.  The claimed ‘multi-unit device (100) is taught by Park as ‘integrated circuit of Figure 1’ because integrated circuit 100 includes Attack Detection Circuit 102, Security BIST 122 and Internal Circuit 110l thereby constituting multiple units in a single device 100) having a software code comprising computer code instructions - Park [0032] … Referring to FIG. 1, an integrated circuit 100 may include an internal circuit 110 and an attack detection circuit 120.  Here, the claimed ‘sensor activation circuit (103) is taught by Park as ‘attack detection circuit 120 because the circuit powers sensors to determine attack code), wherein : said multi-unit device comprises at least two code execution units
and a sensor activation circuit  and each sensor is associated to one code execution unit – Park [0058] The security BIST circuit 122 of FIG. 2 includes a part (e.g., the abnormal frequency sensor 121-1) of the sensors may be connected to a security BIST circuit with a pull-up structure, and another part (e.g., the glitch attack sensor 121-5) of the sensors may be connected to a security BIST circuit with a pull-down structure.  Here, the claimed ‘two code execution units (101a, 101b) is taught by Park as ‘pull-up and pull-down structures’ as they are connected to their respective sensors whereas the claimed ‘sensor activation circuit’ is taught by Park as ‘BIST circuit 122 of FIG. 2), and said method comprising, performed by said sensor activation circuit before execution of a computer code instruction of said software code by one of said code execution units: — determining  the code execution unit configured to execute said computer code instruction - Park [0067] It may be determined whether the attack detection circuit 120 is attacked based on an execution result of the security BIST operation (S140),and  activating  only the sensors associated with the determined code execution unit - Park [0068]…  It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates).

              As to claim 2, Park teaches the method of claim 1 comprising, performed by said sensor activation Circuit, triggered by completion of execution of said computer code instruction, deactivating said sensors associated with the determined code execution unit - Park [0068 and 0117] since at ‘68 If the attack detection circuit 120 is in the normal state, the security BIST circuit 122 may be deactivated (S150) since at ‘117… The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code). 

              As to claim 3, Park teaches the method of claim 1, wherein the step of determining  the code 25 execution unit configured to execute said computer code instruction comprises sensing activation of the code execution unit – Park [0068 and 0117] since at ‘68… the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120) since at ‘117… The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code). 


               As to claim 5, Park teaches the method of claim 1, wherein the step of determining (S1) the code execution unit configured to execute said computer code instruction comprises sensing providing a clock signal to the code execution unit - Park [0052 and 0117] since at ‘52 The abnormal frequency sensor 121-1 may be implemented to detect a main clock frequency and to generate a sensing signal when the detected main clock frequency is out of a specified range since at ‘117 … The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code)). 

                 As to claim 6, Park teaches the method of claim 2, comprising waiting a predetermined delay after completion of execution of said computer code instruction before switching off a sensor – Park [0068] … the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates.  Here, the claimed ‘predetermined delay’ is suggested by Park as ‘periodically’ whereas the claimed ‘completion of execution’ is taught by Park as BIST because this security operation is performed then concluded.  The claimed ‘switching off a sensor’ is taught by Park as ‘terminates’ because the upper or lower structure includes sensors that are terminated once the BIST is terminated).

               As to claim 7, Park teaches a nontransient computer readable memory storing a computer program product – Park [0125] The memory 3200 may be implemented to temporarily store data needed for a processing operation of the mobile device 3000. According to an exemplary embodiment of the inventive concept, the memory 3200 may be implemented with a dynamic random access memory (DRAM), a synchronous DRAM (SDRAM), a magnetic RAM (MRAM)), comprising software code executable by a multi-unit device having at least two code execution units and a sensor activation circuit – Park [0032] … Referring to FIG. 1, an integrated circuit 100 may include an internal circuit 110 and an attack detection circuit 120.  Here, the claimed ‘multi-unit device’ is taught by Park as ‘integrated circuit 100’ having the claimed ‘at least two execution units’ taught by Park as ‘internal circuit 110’ because several units are contained within internal circuit 110.  The claimed sensor activation unit is taught by Park as ‘attack detection circuit 120’), and each sensor being associated to one code execution unit – Park [0051]  FIG. 3, the abnormal condition sensing circuit 121 may include an abnormal frequency sensor 121-1, an abnormal voltage sensor 121-2, an abnormal temperature sensor 121-3, a light exposure sensor 121-4, a glitch attack sensor 121-5, a decapsulation sensor 121-6, and any other sensors 121-i). Here, the claimed ‘each sensor’ is taught by Park as ‘sensor 121-1’ whereas the claimed ‘execution unit’ is taught by Park as ‘sensing circuit 121’) wherein the software code comprises instructions performed by said sensor activation circuit before execution of a computer code instruction of the software code by one of said code execution units and direction the sensor action unit to – Park [0117] … The code memory 1300 may be implemented to store code data needed to drive the security system 1000. The crypto circuit 1400 may decode (or decrypt) encrypted instructions, perform authentication, process electronic signatures and other data, etc. under control of the CPU 1100)
          determine the code execution unit configured to execute said instruction, and activate only the sensors associated with the determined code execution unit. – Park [0122] Referring to FIG. 19, a security chip 2000 may include an attack detection circuit ADC, corresponding to the attack detection circuit described above with reference to FIGS. 1 to 16).

             As to claim 8, Claim 8 is a multi-unit device that is directed to the method of claim 1.  Therefore claim 8 is rejected for the reasons as set forth in claim 1.

             As to claim 9, Park teaches the multi-unit device of claim 8, wherein each code execution unit is among a CPU core or a co-processor – Park [0116] …Referring to FIG. 17, a security system 1000 may include at least one central processing unit (CPU) 1100, a buffer memory 1200, a code memory 1300, a crypto circuit 1400, a nonvolatile memory device (NVM(s)) 1500, a nonvolatile memory controller (NVM CTRL) 1600, and an attack detection circuit 1700).

            As to claim 10, Park teaches the multi-unit device of claim 8, said multi-unit device being among a multi-core CPU or GPU, a system on chip or the chip of a smart card – Park [0033] The integrated circuit 100 may be included in, for example, security products such as a smart card, an embedded security element (eSE), a universal subscriber identity module (USIM) card). Here, the claimed ‘multi-core CPU’ is taught by Park as ‘integrated circuit 100’ because integrated circuits combine multiple processing units).


            As to claim 11, Park teaches the multi-unit device of claim 8, wherein sensors are among temperature sensors, glitch sensors, voltage sensors, light sensors, frequency sensors, current sensors, digital integrity sensors – Park [0051] FIG. 3 is a diagram illustrating an abnormal condition sensing circuit of FIG. 2 according to an exemplary embodiment of the inventive concept. Referring to FIG. 3, the abnormal condition sensing circuit 121 may include an abnormal frequency sensor 121-1, an abnormal voltage sensor 121-2, an abnormal temperature sensor 121-3, a light exposure sensor 121-4, a glitch attack sensor 121-5, a decapsulation sensor 121-6, and any other sensors 121-i).

            As to claim 12, Park teaches the nontransient computer readable memory of claim 7 further comprising:
         triggered by completion of execution of said computer code instruction,
deactivate said sensors associated with the determined code execution
unit – Park [0038] The internal circuit 110 may be reset or shut down in response to the attack notification signal. Additionally, the internal circuit 110 may delete significant data, which should not be leaked to the outside, in response to the attack notification signal. Here, the claimed ‘computer code instruction’ is taught by Park as ‘attack notification signal’.  The claimed ‘said sensor’ is taught by Park as ‘internal circuit 110’ since it is the sensing mechanism depicted by Park as being the sensor whereas the claimed ‘deactivate’ is taught by Park as ‘shutdown’).

            As to claim 13, claim 13 is a nontransient computer readable memory that is directed to the method of claim 3.  Therefore claim 13 is rejected for the reasons as set forth in claim 3.

           As to claim 14, claim 14 is a nontransient computer readable memory that is directed to the method of claim 4.  Therefore claim 14 is rejected for the reasons as set forth in claim 4.

          As to claim 15, claim 15 is a nontransient computer readable memory that is directed to the method of claim 5.  Therefore claim 15 is rejected for the reasons as set forth in claim 5.

          As to claim 16, claim 16 is a nontransient computer readable memory that is directed to the method of claim 6.  Therefore claim 16 is rejected for the reasons as set forth in claim 6.

          As to claim 17, Claim 17 is a multi-unit device that is directed to the non transient computer readable medium of claim 12.  Therefore claim 17 is rejected for the reasons as set forth in claim 12.

           As to claim 18, claim 18 is a device that is directed to the method of claim 3.  Therefore claim 18 is rejected for the reasons as set forth in claim 3.

          As to claim 19, claim 19 is a multi-unit device that is directed to the method of claim method of claim 4.  Therefore claim 19 is rejected for the reasons as set forth in claim 4.

         As to claim 20, claim 20 is a device that is directed to the method of claim 5.  Therefore claim 20 is rejected for the reasons as set forth in claim 5.

         As to claim 21, claim 21 is a multi-unit device that is directed to the method of claim method of claim 6.  Therefore claim 21 is rejected for the reasons as set forth in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park; Beomhee, US 20170357829 A1, December 14, 2017, hereafter referred to as Park in view of Pavlas et al, US 2018009782 A1, September 30, 2016, hereafter referred to as Pavlas..

              As to claim 4, Park teaches the method of claim 1, wherein said multi-unit device comprises a memory - Park [0115] The attack detection circuit according to exemplary embodiments of the inventive concept may be applied to a memory system (e.g., a smart card) and the step of determining  the code execution unit configured  to execute said computer code instruction - Park [0067 and 0117] since at ’67 If the result of the security BIST operation, e.g., a result of comparing a previous output value and a current output value, indicates that a level changes,  It may be determined whether the attack detection circuit 120 is attacked based on an execution result of the security BIST operation (S140) since at ‘117 … The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code), comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit - Park [0041] the abnormal conditions may include a voltage, a current, a frequency, a temperature, etc. that are out of a normal range. The abnormal condition sensing circuit 121 may include a plurality of abnormal condition detectors that sense the abnormal conditions.  PARK DOES NOT TEACH sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR PAVLAS TEACHES sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit – Pavlas [0031]…For example, monitor circuitry 102 may be configured to generate the test data when the selected memory region contains sensitive data. Monitor logic 110 may then be configured to compare the local sensor data to the stored sensor data that corresponds to a signature. If the access to the selected memory region is not legitimate, the test sensor data may generate a different pattern of voltages, i.e., a different signature. . To provide the Integrated Circuit 100 of  Park with address range restriction logic would have been obvious to one of ordinary skill in the art, in view of the teachings of Pavlas, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. Memory Controller 148) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the memory controller 148 in Pavlas would enable the integrated circuit 100 of Park the logic to set aside or designate address regions based on one the results of the sensor output of integrated circuit 100 which would simply incorporate Pavlas memory address ranges to voltage, current, frequency, and temperature as another monitoring entity).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249106/09/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491